PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Otterlei et al.
Application No. 16/592,462
Filed: 3 Oct 2019
For: ANTIMICROBIAL AGENTS AND THEIR USE IN THERAPY

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed October 7, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed June 10, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on September 11, 2021. A Notice of Abandonment was mailed on September 27, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

The Office acknowledges receipt of the Request for Continued Examination (RCE) and Information Disclosure Statement (IDS), filed October 7, 2021. However, in an application or patent, abandoned or lapsed for failure to pay the issue fee and publication fee or any portion thereof, the required reply must be payment of the issue fee and publication fee or any outstanding balance thereof. See MPEP 711.03(c)(II)(A)(2). Therefore, the issue fee payment of $600.00 must be submitted with any renewed petition under 37 CFR 1.137(a).


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.                                                                                                                                                                                                        


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                       





    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).